                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 MICHAEL ALAN FINCH,                          :   Case No. 3:19-cv-170
                                              :
        Plaintiff,                            :   Magistrate Judge Sharon L. Ovington
                                              :   (by full consent of the parties)
 vs.                                          :
 COMMISSIONER OF THE SOCIAL                   :
 SECURITY ADMINISTRATION,                     :
                                              :
        Defendant.                            :


                               DECISION AND ENTRY


       On June 7, 2019, Plaintiff filed a Complaint in this Court seeking judicial review

of a final decision issued by the Commissioner of the Social Security Administration.

(Doc. #1). The Commissioner filed a certified copy of the administrative record on

August 20, 2019. (Doc. #6). Plaintiff did not file a Statement of Errors as required by

the Magistrate Judges’ Seventh Amended General Order No. 11. Consequently, the

Court ordered Plaintiff to show cause—not later than November 8, 2019—why his

Complaint should not be dismissed due to his failure to prosecute and his failure to file a

Statement of Errors as required by the Magistrate Judges’ Seventh Amended General

Order No. 11. (Doc. #7). The Court also provided Plaintiff with an alternative

opportunity to file a Statement of Errors by November 8, 2019. Id. Plaintiff has not

responded to the Court’s Order to Show Cause.

       Plaintiff has engaged in a clear pattern of delay by not filing a statement of errors,

by not responding to the Order to Show Cause, and by not taking any action in this case
since filing his Complaint. As a result of Plaintiff’s failure to comply with the Court’s

Order to Show Cause, the record is void of an explanation by Plaintiff for his failure to

file a Statement of Errors. Absent such an explanation, and in light of the above

circumstances, Plaintiff’s clear pattern of delay warrants dismissal of this case pursuant

to Fed. R. Civ. P. 41(b) for failure to prosecute. See Link v. Wabash R.R. Co., 370 U.S.

626, 630-31 (1962); see also Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991); Harris

v. Callwood, 844 F.2d 1254, 1256 (6th Cir. 1988).

                       IT IS THEREFORE ORDERED THAT:

       1.     Plaintiff’s Complaint is dismissed without prejudice pursuant
              to Fed. R. Civ. P. 41(b); and

       2.     The case is terminated on the docket of this Court.


November 20, 2019                                s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             2
